Citation Nr: 1749676	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  16-13 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for mental illness with drug and alcohol addiction.  

4.  Entitlement to service connection for a head injury.  

5.  Entitlement to service connection for breathing problems.  

6.  Entitlement to service connection for blurred vision. 

7.  Entitlement to service connection for orthopedic problems.

8.  Entitlement to a rating in excess of 10 percent for tinnitus.  

9.  Entitlement to a rating in excess of 30 percent for cluster headaches.  
ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to September 1982 and from April 1984 to March 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2013 and July 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required for further development before adjudicating the Veteran's claims for entitlement to service connection for bilateral hearing loss, PTSD, mental illness with drug and alcohol addiction, a head injury, breathing problems, blurred vision, orthopedic problems and a rating in excess of 10 percent for tinnitus and a rating in excess of 30 percent for cluster headaches.  

The record indicates that the Veteran may be in receipt of Social Security Administration (SSA) disability benefits, as an October 2016 letter from Disability Determination Services shows that the Veteran was seeking eligibility for disability from Social Security and a November 2016 letter from Disability Determination Services shows that Disability Determination Services was again requesting medical records from the RO in order to determine eligibility for disability from Social Security.  This raises the possibility that there are outstanding records pertaining to SSA disability benefits.  The United States Court of Appeals for Veterans Claims (Court) has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  As an SSA disability determination and any related medical records have not yet been requested or associated with the claims file, a remand is necessary to identify and obtain these records.  See 38 C.F.R. § 3.159 (c)(2) and (3); see also Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).  But see, Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (clarifying that VA need only obtain relevant SSA records, which, under 38 U.S.C. § 5103A, are those relating to the injury for which the appellant is seeking benefits and have a reasonable possibility of helping to substantiate the claim).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain from the Social Security Administration all records pertinent to the Veteran's award of Social Security disability benefits as well as the medical records relied upon concerning that claim.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




